     Case 4:20-cv-00348-ALM Document 6 Filed 04/24/20 Page 1 of 2 PageID #: 64




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

RICHARD HOGLE                                    §
                                                 §
v.                                               § Civil Action No. 4:20cv348
                                                 § Judge Mazzant
SAFECO INSURANCE COMPANY OF                      §
INDIANA                                          §

                                     ORDER AND ADVISORY

          Before the Court is the above styled and numbered case.           The Court has received

Defendant’s Notice of Removal (Dkt. #1) and therefore enters the following Order and Advisory.

          The Federal Rules of Civil Procedure do not require parties to replead following removal.

Fed. R. Civ. P. 81(c)(2). However, the parties should note the different pleading standards in

state and federal court. In particular, Federal Rule of Civil Procedure 8(b) mandates that a

defending party admit or deny each allegation against it. Also, Federal Rule of Civil Procedure 9

sets forth heightened pleading requirements for certain matters.

          In the interest of efficient management of its docket, the Court ORDERS the parties to

replead as necessary to comply with the Federal Rules of Civil Procedure and the Court’s Local

Rules.1 Plaintiff’s amended complaint is due thirty (30) days from the date of this order.

Defendant’s amended answer is due twenty (20) days from receipt of the amended complaint.

Any prior deadline for Defendant’s answer shall be extended to the date set by this order.

          The Court also directs the parties’ attention to Local Rule CV-7. While the parties should

be familiar with all the Federal and Local Court Rules, the Court points to this rule specifically




1
    The Court’s Local Rules are available through the Court’s website, at

http://www.txed.uscourts.gov.
      Case 4:20-cv-00348-ALM Document 6 Filed 04/24/20 Page 2 of 2 PageID #: 65



    as it renders moot all motions urged prior to removal. Accordingly, the Court will only consider

    motions reurged in this Court.

.          In the event that Plaintiff files a timely motion for remand, the deadlines set forth in this

    order are suspended pending resolution of the motion. If the Court denies the motion to remand,

    Plaintiff’s amended complaint will be due 30 days from the date the order is signed.

           IT IS SO ORDERED.
           SIGNED this 24th day of April, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    1
